UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    MARCIA SCHORR,

                                         Plaintiff,                       21 Civ. 5569 (PAE)
                         -v-
                                                                                ORDER
    AMERICAN ARBITRATION ASSOCIATION & THE
    INTERNATIONAL CENTRE FOR DISPUTE
    RESOLUTION,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        On July 1, 2021, defendant filed a motion to dismiss the complaint under Rule 12 of the

Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

        Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

July 22, 2021. No further opportunities to amend will ordinarily be granted. If plaintiff does

amend, by August 12, 2021, defendant shall: (1) file an answer; (2) file a new motion to dismiss;

or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the previously filed

motion to dismiss.1

        It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by July 22, 2021. Defendants’ reply, if any, shall be served

by August 5, 2021.




1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
      SO ORDERED.


                                     PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: July 2, 2021
       New York, New York




                            2
